MaRket, Ohief Judge.
This appeal is from the decision, and judgment of the United States Customs Court, First Division, 68 Cust. Ct. 204, 343 F. Supp. 1372, C.D. 4362 (1972) overruling appellant’s protest to the classification of imported pieces of wooden bunk beds as parts of furniture under TSUS item 727.40, as modified. Appellant, relying on General Interpretative Pule 10(h),1 claims the proper classification to be as furniture other than chairs under item 727.35, as modified.
The merchandise consists of wooden-headboards, footboards, posts, ladders and guardrails in unassembled condition. We agree with the lower court that the record establishes that siderails, which are not imported, are necessary to make the bunk bed units usable to the ultimate consumer. The issue lies in whether the absence of these siderails necessitates classification of the imported pieces as parts of furniture. ■ •
We find no error in the lower court’s holding that parts of an article may be classified as the unfinished article itself only when the imported pieces constitute a substantially complete article, albeit in unassembled condition. We fully agree that the definition of “unfinished” found in American Import Co. v. United States, 26 CCPA 72, T.D. 49612 (1938) and carried over to the TSUS in Finn Bros., *7Inc. v. United States, 59 CCPA, 72, 454 F. 2d 1404, C.A.D. 1042 (1972) can bé,' and has been, employed only to distinguish, in the sense of the tariff schedules, the status of: an unfinished article from the material of manufacture. The so-called “dedication to use” test found' in those cases makes ho distinction whatsoever ■ between the unfinished article and parts thereof. •
Appellant argues before us that the “substantially complete” test of the lower court fails to provide sufficient guidelines for determining'proper’classification and proposes in its stead a “dedication to use” test applied “with reason.” Eecognizing that adoption of a naked'“dedication tó use” test would effectively eliminate competing parts provisions, appellant advances a modified version, namely dedication to use in conjunction with an evaluation of the quantum, utilitarian function, and other relevant characteristics of the imported pieces.
■ We cannot, however, agree that such a test is more definitive than that set forth by the lower court. Nor can we find any support for this interpretation of the import of Kule 10(h), in particular with respect to the classification of furniture, in the cases cited by appellant. Both Hurricane Import Co. v. United States, 58 Cust. Ct. 541, C.D. 3046 (1967) and Abercrombie & Fitch Co. v. United States, 10 Cust. Ct. 382, Abs. 47958 (1943) were cases involving classification under the Tariff Act of 1930. There was no counterpart to Eule 10 (h). The furniture provision itself drew the distinction between “wholly or partly finished” furniture and “parts thereof” rather than between “finished or not finished” and “parts.”
Appellant’s final contention is that, even if the “substantially complete” test be the proper criterion, the imported merchandise meets that standard in that the major and most significant parts have been imported and are sold as imported. It is emphasized that the side-rails necessary to hold the bed upright are often offered for sale separately or even supplied by the consumer himself and a comparison is drawn with the incomplete furniture classified as “partly finished” in the Abercrombie and Hurricane cases.
Considering as we must, however, the goods in their imported form, wé find the missing siderails to be an essential item. We thus find no basis for overturning the lower court’s finding that the imported pieces constituted less than a substantially complete bunk bed. We consider the application' of the test, whereby the absence of a substantial or essential part precludes classification as the unfinished article itself, to be well founded in the case law so ably discussed by the lower court and aptly followed.in the present case.
The decision and judgment of the Customs Court is affirmed.

 10. General Interpretative Rules. For the purposes of these schedule
(h) unless the context requires otherwise, a tariff decription for an article covers such article assembled or not assembled and finished or not finished;